DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4, 5, 7, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka et al. (US Pub. No. 2009/0201245 A1).
As to claim 4, Nonaka teaches a display panel (Fig. 1 and 9), comprising: a display unit comprising a main display region (171 in Fig. 9 and in ¶ [0055])-- and a function additional region (172 in Fig. 9 and in ¶ [0055]), wherein at least a part of the function additional region is surrounded by the main display region (Fig. 9); and a backlight module (14 in Fig. 9 and in ¶ [0052]) comprising a first light source block (14a1 in Fig. 9 and in ¶ [0055]) providing a light source for the main display region and a second light source block (14a2 in Fig. 9 and in ¶ [0055]) providing a light source for the function additional region, wherein the first light source block and the second light source block are independently driven and controlled (¶ [0057]).  
As to claim 5, Nonaka teaches a backlight driving module electrically connected to the first light source block and the second light source block; wherein the backlight driving module is used to control the first light source block to be turned on when a first control signal is received; and wherein the backlight driving module is further used to control the second light source block to be turned on when a second control signal is received (Fig. 1, ¶ [0042], [0055]-[0057]).  
As to claim 7, Nonaka teaches the display unit is disposed on the backlight module, the display unit comprises a first substrate and a second substrate disposed opposite to each other, and a liquid crystal layer is disposed between the first substrate and the second substrate (LCD, Fig. 9).  
As to claim 14, Nonaka teaches a driving method of a display panel (Fig. 1 and 9), wherein the display panel comprises: a display unit comprising a main display region (171 in Fig. 9 and in ¶ [0055]) and a function additional region (172 in Fig. 9 and in ¶ [0055]); and a backlight module (14 in Fig. 9 and in ¶ [0052]) comprising a first light source block (14a1 in Fig. 9 and in ¶ [0055]) providing a light source for the main display region and a second light source block (14a2 in Fig. 9 and in ¶ [0055]) providing a light source for the function additional region, wherein the first light source block and the second light source block are independently driven and controlled (¶ [0042], [0055]-[0057]); wherein the driving method comprises following steps of: controlling the first light source block to turn on when a backlight driving module receives a first control signal; and controlling the second light source block to turn on when the backlight driving module receives a second control signal (¶ [0042], [0055]-[0057]).  
As to claim 15, Nonaka teaches when an electronic component corresponding to the function additional region is turned off 4and the function additional region is displaying, the backlight driving module receives the second control signal (¶ [0042], [0055]-[0057]).  
As to claim 16, Nonaka teaches backlight driving module receiving the third control signal and the backlight driving module controlling the second light source block to be turned off when the electronic component is turned on (¶ [0042], [0055]-[0057], light sources can be turned on and off based on what the electronic component is displaying while on).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. (US Pub. No. 2009/0201245 A1).
As to claim 6, Nonaka teaches only one driving module. However, the Applicant’s claim limitations represent a mere duplication of parts. Dividing the driving module of Nonaka into two driving modules that accomplish the same task would have been obvious to one of ordinary skill in the art as the mere duplication of parts has been held to be within the ability of one of ordinary skill in the art. 




Allowable Subject Matter
Claims 8-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875